Judge WALKER
dissenting.
I respectfully dissent from that portion of the majority opinion which holds Mr. Coppedge’s testimony concerning Ms. Williams’ reputation for sexual promiscuity was properly admitted. Before addressing the issue of whether such testimony is competent substantive evidence, I first take exception to the trial court’s failure to sustain counsel’s objections because the proper method of qualifying a character witness proffered to give reputation testimony was not followed. Established case law provides that:
[W]hen an impeaching or sustaining character witness is called, he should first be asked whether he knows the general reputation and character of the witness or party about which he proposes to testify. This is a preliminary qualifying question which should be answered yes or no. If the witness answer [sic] it in the negative, he should be stood aside without further examination. If he reply [sic] in the affirmative, thus qualifying himself to speak on the subject of general reputation and character, counsel may then ask him to state what it is. This he may do categorically, i.e., simply saying that it is good or bad, without more, or he may, of his own volition, but without suggestion from counsel offering the witness, amplify or qualify his testimony, by adding that it is good for certain virtues or bad for certain vices.
State v. Sidden, 315 N.C. 539, 546, 340 S.E.2d 340, 345 (1986), quoting State v. Hicks, 200 N.C. 539, 540-541, 157 S.E. 851, 852 (1931). (Emphasis in original).
In this case the reputation evidence was solicited without laying the proper foundation for such testimony. Although it was established that Mr. Coppedge knew Ms. Williams, the record is devoid of any evidence that he knew of Ms. Williams’ reputation for “using her body for sex in exchange for drugs and alcohol” from his contacts with members of the community in which Ms. *479Williams worked or lived. There was no inquiry as to how and on what basis Mr. Coppedge gleaned his knowledge so as to qualify him as competent to testify concerning Ms. Williams’ reputation. Further, counsel omitted any preliminary qualifying question on the subject of general reputation but directly sought to elicit testimony enumerating specific character traits, i.e. Ms. Williams’ inclination to use her body for sex in exchange for drugs or alcohol. Mr. Coppedge was permitted to testify categorically concerning the general reputation of Ms. Williams and, by his own volition, could have amplified his testimony by stating it was bad for certain vices. Here, his testimony was elicited absent the proper foundation and preliminary questioning and after being prompted through counsel’s leading question.
Although our Supreme Court has said on occasion it was error for failure to follow the correct procedures in eliciting reputation evidence, such is not usually prejudicial error. However, I am not convinced that no prejudice resulted from this noncompliance in light of the fact Mr. Coppedge’s testimony was the only evidence regarding Ms. Williams’ alleged use of her body for sex in exchange for drugs or alcohol. For this reason, I am of the opinion that the trial court should have sustained the objections and excluded the testimony concerning Ms. Williams’ reputation.
Notwithstanding the fact it is reputation evidence, the majority holds this evidence is admissible because it relates to a central element of the case: the opportunity to impregnate Ms. Williams. I do not believe State v. Warren, 124 N.C. 807, 32 S.E. 552 (1899) can be so broadly construed as to support this conclusion. Warren held that evidence of specific conduct between the mother and another man at the time of conception was competent and admissible by the putative father as relevant to the issue of paternity. Notably, this evidence was of a specific and identifiable act at a certain time which, if accepted as true, would have a bearing on the issue of paternity. In the case before us the reputation evidence covering July and August 1982 would not increase the likelihood of proving or disproving the central issue of paternity but is no more than a broadside attack on the character of Ms. Williams.
Likewise in State v. Farmer, 63 N.C.App. 384, 304 S.E.2d 765 (1983), where the twins were born on 18 September 1978, defendant was permitted to ask the prosecuting witness about sexual *480intercourse with Earl Jones in November and December 1977. The court sustained objections, however, to defendant’s questions concerning how long the prosecuting witness had dated Jones, how many times she had sexual intercourse with him, and where he lived. This Court upheld the trial court’s finding that the excluded evidence had no logical tendency to prove the fact in issue: whether defendant was the father of the twins.
Further, I cannot uphold the admission of this testimony into evidence as it does not pass muster under the requisite balancing test of G.S. 8C-1, Rule 403, which provides in pertinent part:
Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice.
As the majority noted, character evidence is generally not admitted in civil cases unless character is an issue because this evidence is often more prejudicial than probative. This case offers a prime example. The evidence of Ms. Williams’ character has questionable probative value, as it does not tend to prove or disprove the issue of paternity, and is highly prejudicial in that it attempts to discredit Ms. Williams through denigration of her reputation. Therefore, having concluded it was prejudicial error to admit this reputation evidence, I dissent.